Citation Nr: 0904981	
Decision Date: 02/11/09    Archive Date: 02/13/09

DOCKET NO.  07-32 529	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an initial compensable evaluation for 
service-connected bilateral hearing loss.

2.  Entitlement to an evaluation in excess of 20 percent 
disabling for service-connected diabetes mellitus type II.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1964 to 
November 1968, December 1968 to March 1972, and May 1972 to 
February 1974.  The Veteran's service included combat service 
in the Republic of Vietnam, and his decorations include the 
Combat Action Ribbon.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.

In April 2008, the Veteran testified at a Travel Board 
hearing before the undersigned Acting Veterans Law Judge.  A 
transcript of this hearing is associated with the claims 
folder.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran seeks entitlement to an initial compensable 
evaluation for service-connected bilateral hearing loss and 
entitlement to an evaluation in excess of 20 percent 
disabling for service-connected diabetes mellitus type II.

The most recent VA examination evaluating the Veteran's 
bilateral hearing loss disability was performed in January 
2007.  Since that time, in the Veteran's testimony before the 
undersigned Acting Veterans Law Judge at a hearing dated in 
April 2008, the Veteran indicated that his bilateral hearing 
loss disability had become more severe since the January 2007 
VA examination.  As such, the Board has no discretion and 
must remand this claim to afford the Veteran an opportunity 
to undergo a contemporaneous VA examination to assess the 
current nature, extent and severity of his bilateral hearing 
loss disability.  See Snuffer v. Gober, 10 Vet. App. 400, 403 
(1997); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43,186 (1995).

The Board notes that subsequent to the Veteran's claim of 
entitlement to an evaluation in excess of 20 percent 
disabling for service-connected diabetes mellitus type II the 
Veteran was not afforded a VA medical examination to assess 
the current nature, extent, and severity of the Veteran's 
diabetes mellitus type II disability.  In addition, the 
Veteran reported in his testimony before the undersigned 
Acting Veterans Law Judge at a hearing dated in April 2008 
indicated that he was experiencing tingling and numbness in 
his hands and feet as well as erectile dysfunction.  As such, 
the Board has no discretion and must remand this claim to 
afford the Veteran an opportunity to undergo a 
contemporaneous VA examination to assess the current nature, 
extent and severity of his diabetes mellitus type II 
disability.  See Snuffer v. Gober, 10 Vet. App. 400, 403 
(1997); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43,186 (1995).

The Veteran indicates that he receives continuous care for 
his conditions at the VA Outpatient Clinic in Toledo, Ohio.  
The most recent VA medical record, regarding the Veteran, 
associated with the claims folder is dated in July 2007.  VA 
is required to make reasonable efforts to help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody.  See 38 U.S.C.A. 
§ 5103A(b)(1) (West 2002); 38 C.F.R. § 3.159(c)(1) (2007). In 
Bell v. Derwinski, 2 Vet. App. 611 (1992), the Court held 
that VA has constructive notice of VA generated documents 
that could reasonably be expected to be part of the record, 
and that such documents are thus constructively part of the 
record before the Secretary and the Board, even where they 
are not actually before the adjudicating body.  Accordingly, 
attempts should be made to obtain VA clinical records 
pertaining to treatment that are dated since July 2007.

In addition, the Veteran in his testimony before the 
undersigned Acting Veterans Law Judge at a hearing dated in 
April 2008 indicated that he was receiving Social Security 
Administration (SSA) disability benefits.  However, the 
records regarding this grant of benefits have not been 
associated with the claims folder and the record contains no 
indication that any attempt was made to obtain the Veteran's 
complete SSA record.  Because SSA records are potentially 
relevant to the Board's determination, VA is obliged to 
attempt to obtain and consider those records.  38 U.S.C.A. 
§ 5103A(c)(3) (West 2002); 38 C.F.R. § 3.159(c)(2) (2007); 
see also Voerth v. West, 13 Vet. App. 117, 121 (1999); Baker 
v. West, 11 Vet. App. 163, 169 (1998) (when VA put on notice 
of SSA records prior to issuance of final decision, Board 
must seek to obtain records); Hayes v. Brown, 9 Vet. App. 67, 
73-74 (1996); Murincsak v. Derwinski, 2 Vet. App. 363, 370 
(1992) (VA has statutory duty to acquire both SSA decision 
and supporting medical records pertinent to claim); Diorio v. 
Nicholson, 20 Vet. App. 193, 199-200 (2006); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  As such, this appeal 
must be remanded to obtain the Veteran's complete SSA record.

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain VA medical records 
pertaining to the Veteran that are dated 
from July 2007 to the present.

2.  Request, directly from the SSA, 
complete copies of any determination on a 
claim for disability benefits from that 
agency, together with the medical records 
that served as the basis for any such 
determination.  All attempts to fulfill 
this development should be documented in 
the claims file.  If the search for these 
records is negative, that should be noted 
and the Veteran must be informed in 
writing.

3.  After accomplishing the above 
development, the Veteran should be 
afforded an appropriate VA examination to 
determine the nature, extent and severity 
of his bilateral hearing loss disability.  
The claims folder should be made 
available to the examiner for review 
before the examination.  The examiner 
should note in the examination report 
that the claims folder and the remand 
have been reviewed.  All indicated tests 
and studies should be performed.  The 
examiner should set forth the complete 
rationale for all opinions expressed and 
conclusions reached in a legible report.

4.  After accomplishing the above 
development, schedule the Veteran for a 
VA examination to evaluate the current 
nature and severity of his diabetes 
mellitus.  The examiner should review the 
claims file, examine the Veteran, and 
fully describe all symptoms and 
manifestations exhibited by the Veteran.  
A complete rationale should be provided 
for any opinions.  The examiner should 
specifically determine whether treatment 
of Veteran's diabetes mellitus requires 
insulin, a restricted diet, and/or 
regulation of activities; the examiner 
should also determine whether the 
Veteran's diabetes mellitus causes 
episodes of either ketoacidosis or 
hypoglycemic reactions that require one 
or two hospitalizations per year or twice 
a month visits to a diabetic care 
provider.  Additionally, the examiner 
should address whether the Veteran has 
any other disabilities that are the 
result of his diabetes mellitus (to 
include peripheral neuropathy of the 
upper and/or lower extremities and 
erectile dysfunction).  The rationale for 
any opinion expressed should be provided 
in a legible report.

5.  Thereafter, readjudicate the 
Veteran's claims.  If the benefits sought 
on appeal are not granted in full, the 
Veteran and his representative should be 
issued a supplemental statement of the 
case and provided an opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

